The State of TexasAppellee/s




                              Fourth Court of Appeals
                                      San Antonio, Texas
                                             March 25, 2015

                                          No. 04-15-00150-CR

                                          Billy BENAVIDEZ,
                                                Appellant

                                                    v.

                                       THE STATE OF TEXAS,
                                             Appellee

                     From the 229th Judicial District Court, Duval County, Texas
                                    Trial Court No. 09-CRD-122
                           Honorable J. Manuel Banales, Judge Presiding

                                              O R D E R

        Court reporter Ramiro Hernandez, the court reporter responsible for preparing the reporter’s
record in this appeal, has filed a notification stating that he has been notified by appellant’s attorney
that appellant filed a notice of appeal. According to Hernandez, appellant has not requested the
reporter’s record, nor has appellant made arrangements for payment of the record.

        We ORDER appellant to file written proof to this court on or before April 6, 2015 that he has
sent a written designation of record to court reporter Ramiro Hernandez and also filed a copy of that
designation with the trial court clerk. See TEX. R. APP. P. 34.6(b).

        Further, we ORDER appellant to provide written proof to this court on or before April 6,
2015 that either (1) the reporter’s fee has been paid or arrangements have been made to pay the
reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee. If appellant fails
to respond within the time provided, appellant’s brief will be due within thirty days from the date the
clerk’s record is filed, and the court will only consider those issues or points raised in appellant’s
brief that do not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).


                                                          _________________________________
                                                          Karen Angelini, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 25th day of March, 2015.


                                                          ___________________________________
                                                          Keith E. Hottle
                                                          Clerk of Court